539 So.2d 5 (1989)
PARIS INTERNATIONAL RECORDS & FILMWORKS, INC. and Jose Ramon Martinez, Appellants,
v.
Magaly RODRIGUEZ a/K/a Maga, Appellee.
No. 88-738.
District Court of Appeal of Florida, Third District.
February 21, 1989.
Harvey S. Swickle, Richard C. Wolfe, North Miami Beach, for appellants.
David M. Shenkman, Coral Gables, for appellee.
Before HUBBART, BASKIN and FERGUSON, JJ.
PER CURIAM.
This is an appeal by the defendants [Paris International Records & Filmworks, Inc. and Jose Ramon Martinez] from a non-final order striking the defendant's pleadings, granting injunctive relief as requested by the plaintiff [Magaly Rodriguez a/k/a Maga] and setting the cause for a trial on damages. The basis for the subject order was that counsel for the defendants failed to attend a case management conference as ordered by the trial court. See Fla.R.Civ.P. 1.200(c). We have jurisdiction to entertain this appeal, see Fla.R.App.P. 9.130(a)(3)(B), (C)(iv), and reverse upon a holding that the striking of pleadings and granting the affirmative relief requested by plaintiff based on the failure of defense counsel to appear at a case management conference, without more, is too severe a sanction to impose upon a litigant where, as here, the record is devoid of any evidence reflecting counsel's wilful or flagrant disregard of the court's authority. Aller v. Editorial Planeta, S.A., 389 So.2d 321 (Fla. 3d DCA 1980); Crystal Lake Golf Course, Inc. v. Kalin, 252 So.2d 379 (Fla. 4th DCA 1971).
The non-final order under review is reversed, and the cause is remanded to the trial court for further proceedings.
REVERSED AND REMANDED.